Citation Nr: 0018727	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  96-33 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) benefits 
for the veteran's child, the appellant, on the basis of 
permanent incapacity for self-support.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1942 to 
October 1943.  He died in December 1976.  The appellant is 
his surviving son.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision from the Oakland, 
California Department of Veterans Affairs (VA) Regional 
Office (RO).  

In July 1998 the Board remanded this case for further 
development and it has since been returned for further 
appellate review.  


FINDING OF FACT

The claim of entitlement to VA benefits for the veteran's 
child, the appellant, on the basis of permanent incapacity 
for self-support is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to VA benefits for the veteran's 
child, the appellant, on the basis of permanent incapacity 
for self-support is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Cumby v. West, 12 Vet. App. 363, 364-365 (1999).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The record suggests that the appellant was born in January 
1956; however, there are some discrepancies in the record as 
to the appellant's actual date of birth.  A certified birth 
certificate is not of record.

The appellant's DD Form 214 for his service from June 1976 to 
June 1979 indicates that he was born in January 1956.  In a 
DD Form 214 submitted by the appellant for his service from 
August 1972 to September 1973, the year of his birth is 
somewhat obscured.  It appears to indicate that his date of 
birth was either in January 1953 or January 1958.  Finally, 
another DD Form 214 for his service from August 1972 to 
September 1973 indicates that his date of birth was in 
January 1955.  

The appellant himself has consistently reported throughout 
the record that his date of birth was in January 1956.  He 
reported this in a Certificate of Identity in May 1997 and in 
April 1998 documents submitted to the Social Security 
Administration (SSA) pursuant to an application for 
disability benefits.  

The DD Forms 214 indicate that he was discharged in September 
1973 due to hardship and under other than honorable 
conditions in June 1979.  Available service records indicate 
that he received a court martial order in September 1978.  

There are no records on file documenting medical treatment of 
the appellant dated prior to 1981.  

Records indicate that the appellant was receiving psychiatric 
treatment (including a diagnosis of intermittent explosive 
disorder) and treatment for a history of substance abuse as 
an inmate between 1981 and 1996.  In August 1981 it was noted 
that he was arrested at the age of 10 for petty thievery, and 
that his official record began at 15 for purse snatching.  It 
was noted that his adult history included black marketing 
while serving with the United States Army in Korea.  

In treatment notes from December 1993, the appellant reported 
no history of psychiatric hospitalization but that he had cut 
his wrists superficially at the age of 14.  The appellant 
reported a history of several major head injuries.  In June 
1995 the appellant reported being assessed with an 
undiagnosed personality or psychiatric disorder in 1975.  On 
multiple occasions, the appellant reported that he had 
received his high school diploma.  This was noted in October 
1994, November 1994, December 1994, and February 1996.  

In December 1994 the Department of Justice submitted a 
transcript of the appellant's criminal history.  The 
transcript details multiple arrests dating from March 1975 to 
December 1993.  Most recently, in December 1993 he was 
arrested and convicted for second degree robbery and was 
sentenced to seven years in prison.  

In April 1996 the appellant submitted an application for SSA 
benefits.  He reported that his psychiatric condition had 
rendered him incapable of working in September 1973.  

In his SSA disability report the appellant reported that his 
condition first bothered him when he was 10 years old, in 
January 1966.  He stated that he had not worked since that 
time.  He reported receiving medical treatment no earlier 
than 1980.  

The RO subsequently received a treatise discussing 
intermittent explosive disorder.  

In April 1996 the appellant submitted a claim for DIC.  In 
May 1996 the RO received a statement from the appellant in 
which he claimed that he had been totally disabled since the 
age of 9.  

In May 1996 the RO denied entitlement to service connection 
for the cause of death and found that permanent incapacity 
for self-support was not established.  The appellant appealed 
this decision.  

In July 1996 the appellant submitted his substantive appeal 
in which he requested a hearing.  He also withdrew his claim 
for service connection of the cause of the veteran's death.  

The appellant specified that he was continuing his appeal 
pertaining to permanent incapacity for self-support, 
contending that he had a genetic disease called intermittent 
explosive disorder that had been present for 31 years.  He 
contended that he had been under the care of a psychologist 
since he was a child.  Submitted with his appeal was a 
medical treatise (previously of record) discussing 
intermittent explosive disorder.  

The appellant also requested a hearing, but the record 
indicates that he failed to report for this hearing.  

In July 1998 the Board remanded the case to the RO for 
further development to obtain records of treatment prior to 
the appellant's 18th birthday.  The Board noted that there 
were discrepancies in the record pertaining to the 
appellant's date of birth, and his social security number.  


Pursuant to the Board remand, the RO sent requests to the 
appellant asking that he provide information regarding his 
date of birth, Social Security number, and medical records of 
treatment prior to his 18th birthday.  In its August 1998 
letter to the veteran, the RO stipulated that records on file 
showed at least three different years of birth.  The 
appellant was advised that if he told the RO the city, county 
and state in which he was born, the RO would be able to 
obtain confirmation of his date of birth.  The RO also 
provided the appellant with medical release forms to be 
completed and returned for the purpose of obtaining medical 
records of treatment prior to his 18th birthday.  The RO also 
provided the appellant a Declaration of Status of Dependents 
(VA Form 21-686c) for completion and return.

The appellant did not respond to the RO's August 1998 letter 
of request for information detailed above.

In January 1999 the appellant's representative recalled to 
the appellant the Board's July 1998 remand of the case to the 
RO for further development pursuant to his appeal.  The 
representative also referred the appellant's attention to the 
RO's August 1998 detailed letter explaining the need for 
additional information and the necessity of his completion 
and return of the enclosed forms.  The representative pointed 
out quite explicitly to the appellant that no further action 
could effectively be taken on his claim until he responded to 
the RO's request for further information.  The representative 
specifically requested the appellant to comply with the RO's 
development of his claim.

In March 1999 the RO again, by letter dated in March 1999, 
requested the appellant in even more detail to please provide 
the additional evidence requested pursuant to his claim for 
recognition as a helpless child of the veteran.  The RO 
provided the appellant the option of submitting any 
additional evidence he thought would be helpful to his claim.  

The RO advised the appellant of the necessity that he provide 
his date of birth, Social Security number, and any marriage 
records to ascertain his date of birth, marital history, to 
include where he was married, and if so, his spouse's Social 
Security number.  The RO asked the veteran to provide any 
copies he may have of a divorce decree or marriage 
certificate.

The RO advised the appellant of the necessity that he provide 
the names of examiners/therapists with addresses and dates of 
examinations/treatment prior to attaining the age of 18.  He 
was directed to fully complete and return the enclosed 
provided medical release forms authorizing the RO to request 
the needed records on his behalf.  The RO specifically noted 
that VA could not obtain private treatment records without 
the appellant's written authorization.  The RO advised the 
appellant that if he had obtained treatment at a VA medical 
facility or military facility prior to reaching the age of 
18, he needed to let the RO know so it could request those 
records on his behalf.  The RO requested the appellant to 
provide all of the requested information within 60 days, 
otherwise it would proceed to review his claim on the basis 
of the evidence of record.

The appellant did not respond to any of the above requests 
for information.

The RO subsequently made copies of documents from the 
appellant's own claims folder as a veteran and associated 
them with the claims file.  In a Declaration of Status of 
Dependents (VA Form 21-686c) shown to have been completed in 
March 1999 the appellant reported himself as presently 
divorced.  He gave no information with respect to the name or 
names of a previous wife or wives, date(s) of marriage or 
date(s) of divorce.  The appellant indicated that he had 
custody of three children under the age of 18.  Also 
associated with the claims file was a copy of a letter to him 
from the Social Security Administration noting that he had 
filed for supplemental security income.  The RO also 
associated with the claims file a copy of a marriage 
certificate showing that the appellant was married in March 
1982.  

The RO also associated duplicates of his records of service 
(DD-214), and a copy of a September 1994 rating decision 
referable to his claims for service connection for various 
disorders and a permanent and total disability rating for 
pension purposes.  The rating decision shows his date of 
birth as January 13, 1953.  

The rating decision shows information on file revealed he had 
been hospitalized in December 1975 at which time there was an 
admission diagnosis of right frontal craniotomy with biopsy 
of lesion of third ventricle.  The rating decision also noted 
that there had been no response from the Social Security 
Administration to the RO's request for information.  


Criteria

Dependency and indemnity compensation (DIC) benefits are 
available only to certain survivors of deceased veterans.  
38 U.S.C.A. § 1310.  With certain exceptions, children of a 
veteran do not qualify as legally valid claimants for DIC 
benefits after they have attained the age of 18.  See 
38 U.S.C.A. §§ 101(4)(A)(i).

One of the principal exceptions to the 18-year age limit for 
an eligible "child" of a veteran, and the one which is 
directly at issue in the present appeal, pertains to an 
unmarried, legitimate child of a veteran "who, before 
attaining the age of eighteen years, became permanently 
incapable of self-support" by reason of mental or physical 
defect.  38 U.S.C.A. §§ 101(4)(A)(ii); 38 C.F.R. § 3.356(a).  
This requires an initial determination as to the claimant's 
condition at the delimiting age.  If the claimant is shown to 
have been capable of self-support at 18, the Board need go no 
further.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

A claim for recognition as a child of a veteran on the basis 
of permanent incapacity for self-support before reaching the 
age of 18 years must be well-grounded.  These types of claims 
involve issues of medical causation thereby requiring 
submission of medical evidence to establish that the 
appellant's condition of permanent incapacity is plausible or 
well-grounded.  Cumby v. West, 12 Vet. App. 363, 364-365 
(1999).  

The truthfulness of evidence is presumed in determining 
whether a claim is well grounded.  Hensley v. West, No. 99-
7029 (Fed. Cir. May 12, 2000); King v. Brown, 5 Vet. App. 19, 
21 (1993).  

Rating criteria applicable to disabled veterans are not 
controlling in this case.  38 C.F.R. § 3.356(a); see also 
Bledsoe v. Derwinski, 1 Vet. App. 32, 33-4 (1990).  Principal 
factors for consideration are:

(1) The fact that a claimant is earning his own support is 
prima facie evidence that he or she is not incapable of self-
support.  Incapacity for self-support will not be considered 
to exist when the child by his own efforts is provided with 
sufficient income for his or her reasonable support.

(2) A child shown by proper evidence to have been permanently 
incapable of self- support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.

38 C.F.R. § 3.356 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).


Analysis

The Board reiterates that a claim for recognition as a child 
of a veteran on the basis of permanent incapacity for self-
support before reaching the age of 18 years must be well-
grounded, requiring the submission of competent evidence 
supporting the assertion of permanent incapacity.  Cumby, 
supra.  Because the appellant has failed to meet this burden, 
the Board finds that his claim of entitlement to VA benefits 
on the basis of permanent incapacity for self-support prior 
to attaining 18 years of age must be denied as not well 
grounded.  

The record shows that the appellant has been diagnosed with a 
psychiatric disability.  Nonetheless, the appellant has 
failed to provide competent evidence supporting his assertion 
that he was and is permanently incapable of self-support.  
There are no medical opinions of record indicating that the 
appellant was permanently incapacitated either before or 
after his 18th birthday.  See Cumby, supra.  

The appellant has indicated that he had received psychiatric 
treatment prior to his 18th birthday, dating back to when he 
was a child.  

In this case, the appellant never indicated that his 
treatment prior to the age of 18 would well ground his claim.  
In addition, he has never given any specific details 
regarding such treatment, such as the name, location, or 
specific dates of such treatment.  Furthermore, he has not 
indicated the existence of any competent medical evidence 
subsequent to his 18th birthday indicating that he is 
permanently incapable of self-care.  McKnight v. Gober, 131 
F.3d 1483, 1484-1485 (Fed. Cir. 1997); Robinette v. Brown, 
8 Vet. App. 69, 80 (1995); see Carbino v. Gober, 10 Vet. 
App. 507, 510 (1997).  



In this regard, the RO, pursuant to the July 1998 Board 
remand, specifically requested the appellant on two occasions 
to provide information concerning treatment received by him 
prior to the age of 18.  His representative also requested 
him to cooperate with the RO by providing the requested 
information.  The appellant did not respond to any of these 
requests.  Nor did he respond to requests concerning the 
clarification of his date of birth and Social Security 
number.  

The information associated with the claims file was provided 
by the RO which made copies of documentation in the 
appellant's own claims file as a veteran.  The information 
obtained, as detailed above, provides no conclusive 
information as to the appellant's correct date of birth, or 
physical and/or mental capacity prior to reaching the age of 
18 years.  The information does show that he is currently 
divorced and has three dependent children, and was 
hospitalized in 1975.  

The appellant's own opinions and statements will not suffice 
to well-ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992); see also Cumby, supra.  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
appellant was permanently incapacitated prior to his 18th 
birthday.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).


The record indicates that the appellant had two periods of 
military service.  The RO has not obtained service records 
pertaining to these periods.  However, the Board concludes 
that this constitutes harmless error because the competent 
medical evidence dated subsequent to such service documents 
shows no indication that the appellant is currently 
permanently incapable of self-support.  Thus, such records 
could not serve to well-ground his claim since more current 
records do not reveal competent medical evidence that he is 
currently permanently incapable of self-support.  

The Board therefore believes that a remand of this case for 
the purpose of attempting to obtain the above-mentioned 
service records, where the appellant has already submitted 
more recent evidence from the appellant's treating physicians 
which does not indicate permanent incapacity for self-
support, would serve no useful purpose and would only impose 
unnecessary burdens on VA and the appellant.  See 38 U.S.C.A. 
§ 7261(b); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

For these reasons, the Board finds that the appellant has not 
presented or identified competent medical evidence of 
permanent incapacity for self-support prior to reaching the 
age of 18 years.  Consequently, the Board concludes that the 
appellant's claim of entitlement to VA benefits based on his 
permanent incapacity for self-support is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Cumby, supra.  

The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
his application to reopen this claim.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, he has not been prejudiced by the 
decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for entitlement to VA 
benefits as the veteran's child on the basis of permanent 
incapacity for self-support prior to reaching the age of 18.

As the appellant's claim of entitlement to VA benefits as the 
veteran's child on the basis of permanent incapacity for 
self-support is not well grounded, the doctrine of reasonable 
doubt has no application to his appeal.


ORDER

The appellant, not having submitted a well grounded claim of 
entitlement to VA benefits for the veteran's child, the 
appellant, on the basis of permanent incapacity for self-
support, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

